PER CURIAM.
In our view, the description of the Miami Beach ballot proposition in question was neither unfairly stated nor misleading. Hill v. Milander, 72 So.2d 796 (Fla.1954); Metropolitan Dade County v. Shiver, 365 So.2d 210 (Fla. 3d DCA 1978), aff’d sub nom. Miami Dolphins, Ltd. v. Metropolitan Dade County, 394 So.2d 981 (Fla.1981); compare Askew v. Firestone, 421 So.2d 151 (Fla.1982). The trial judge therefore correctly dismissed the instant attempt to invalidate the result of the election. See also Wadhams v. Board of County Comm’rs of Sarasota County, 501 So.2d 120 (Fla. 2d DCA 1987).1
Affirmed.

. This conclusion makes it unnecessary to consider the other grounds advanced for affirmance.